DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of Patent Number No. 10,367, 855  B2
          Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims is substantially similar and recites similar limitations. It is because the claims in the continuation application are broader than the ones in the patent application, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982).
         For example, claim 1 of the present application recites “separating”,” storing", and “merging”  steps which are the same as claim 1 of the issued U.S. Patent No. 10,367,855.
         Furthermore, the cited patents has more limitations, thereby encompassing the present application's limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub. No. 2003/0112947 to Cohen.
Regarding claim 1, Cohen discloses a method comprising:
separating a call into a first audio portion generated at a first endpoint and a second audio portion generated at a second endpoint (paragraphs [0008], [0020],[0021], [0036] and [0098]; streams separated , e.g. by different volumes; at least two streams exist when separation takes place);
storing either or both the first audio portion and the second audio portion separate from the call audio based on a corresponding endpoint where one of the first audio portion and the second audio portion is generated (paragraphs 
merging the first audio portion and the second audio portion to form call audio for the call (paragraphs [0008], [0021], [0021] and [0098]; mixers of conference participant A and B); and
providing the first endpoint and the second endpoint access to the call audio (paragraphs [0086] and [0087]; auxiliary audio can be played during an ongoing conference call during an active or quiet period of the ongoing conference).

Regarding claim 2, Cohen discloses the method of claim 1, further comprising:
detecting that the first endpoint has muted itself during the call;
isolating a third audio portion generated at the first endpoint while the first endpoint is muted; storing the third audio portion separate from the first audio portion and the second audio portion; and providing a user associated with the first endpoint access to the third audio portion (paragraphs [0086] and [0109]; mute control (note that muting and volume may be considered related functions, such that a signal to eliminate or fully reduce a volume signal may be equivalent to a mute signal). Each mixer 26 preferably has at least one auxiliary input for mixing prerecorded messages or additional audio sources).

Regarding claim 3, Cohen discloses the method of claim 2, further comprising refraining from merging the third audio portion with any other audio portion generated 

Regarding claim 4, Cohen discloses the method of claim 2, wherein the user associated with the first endpoint is provided access to the third audio portion after the call (paragraphs [0086] and [0087]; auxiliary audio can be played during an ongoing conference call during an active or quiet period of the ongoing conference).

Regarding claim 6, Cohen discloses the method of claim 1, further comprising providing a third endpoint access to either or both the first audio portion and the second audio portion before the third endpoint joins the call (paragraphs [0086] and [0087]; auxiliary audio can be played during an ongoing conference call during an active or quiet period of the ongoing conference).

Regarding claim 7, Cohen discloses the method of claim 1, further comprising: requesting consent to store either or both the first audio portion and the second audio portion from the corresponding endpoint where the first audio portion and the second audio portion are generated; and storing one of the first audio portion and the second audio portion based on whether consent is given to store either or both the first audio 

Regarding claim 8, Cohen discloses the method of claim 1, wherein the call is separated into the first audio portion and the second audio portion by a switch controller and either or both the first audio portion and the second audio portion are stored in an external database to the switch controller (paragraphs [0024] and [0036]; database storing audio message).

Regarding claim 9, Cohen discloses the method of claim 1, wherein the first endpoint and the second endpoint are provided access to the call audio through a web interface (paragraphs [0045] and [0046]; please see internet network).
Claims 10-18 a system claims correspond to method claims 1-9. Therefore, claims 10-18 have been analyzed and rejected based on method claims 1-9.

Claims 19-20  a system claims correspond to method claims 1-9. Therefore, claims 10-18 have been analyzed and rejected based on method claims 1-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653